Exhibit 10.2

AMENDMENT AGREEMENT
 
This AMENDMENT AGREEMENT (this “Agreement”) effective as of _______ __, 2015
(the “Effective Time”), between Majesco Entertainment Company, a Delaware
corporation (the “Company”), and the Lead Investor signatory hereto (the “Lead
Investor”), designated pursuant to that certain Subscription Agreement dated as
of May 15, 2015 (the “Subscription Agreement”) pursuant to which Lead
Investor  hereby consents to certain waivers and modifications to the
Subscription Agreement and the Transaction Documents. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Subscription Agreement.  Except as specifically agreed to, waived or consented
to herein, the terms of the Transaction Documents shall remain in full force and
effect.


RECITALS


WHEREAS, the Company and certain investors (the “Buyers”) entered into the
Subscription Agreement on April 29, 2015 pursuant to which the Company sold and
the Buyers signatory thereto purchased units of the Company’s securities (the
“Units”) with each Unit consisting of shares of the Common Stock and/or
Company’s Series C Preferred Stock (the “Series C Preferred Stock”) and warrants
(the “Warrants”) to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), upon the terms and subject to the
conditions set forth in the Subscription Agreement; and


WHEREAS, the Company and the Buyers entered into the Escrow Agreement with the
Escrow Agent under which the Escrow Agent holds cash and the Company and Buyers
entered into the Securities Escrow Agreement under which the Securities Escrow
Agent holds Securities, purchased by the Buyers, subject to the satisfaction or
waiver, of certain conditions contained therein; and


WHEREAS, the Lead Investor desires to approve the Subsequent Escrow Release,
upon the satisfaction and performance by the Company of certain conditions, as
set forth herein;


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows,
intending to be legally bound hereby:


1) Subsequent Escrow Release.   Pursuant to Article 5 of the Subscription
Agreement, Lead Investor hereby certifies and affirms that the Lead Investor has
approved the Subsequent Escrow Release effective immediately upon the
satisfaction of the Subsequent Escrow Release Conditions.  Company agrees to use
its best efforts to satisfy the Subsequent Escrow Conditions on or prior to
October 1, 2015, or as soon thereafter as is practicable.


2) Subsequent Escrow Release Conditions.  As used herein, Subsequent Escrow
Release Conditions, as may be amended or waived by the Lead Investor, shall
mean:


(a)  
The Company shall increase the size of the Board of Directors to six directors
who shall consist of Barry Honig, Michael Brauser, Edward Karr, David Rector,
Andrew Kaplan, and Mohit Bhansali (provided such persons shall have consented in
writing to serve and shall otherwise be deemed acceptable to the Lead Investor
and satisfaction of other routine conditions for acceptance imposed by the
Company such as completion of background checks and submission of completed
director and officer questionnaires);



(b)  
NASDAQ shall have approved such persons as directors and Michael Brauser, Edward
Karr, Andrew Kaplan and Mohit Bhansali shall be approved by NASDAQ as
independent directors of the Company;



(c)  
Barry Honig shall be appointed Chairman and Chief Executive Officer in
accordance with the by-laws of the Company;


 
-1-

--------------------------------------------------------------------------------

 
 
(d)  
John Stetson shall be appointed Chief Financial Officer (Principal Accounting
Officer) and Executive Vice President of the Company; and

 
(e)  
The Company shall have satisfied such additional requirements of the Lead
Investor in order to effectuate the intent and purposes of the foregoing
subparagraphs (a) – (d) and obtained the consents and approval of any
third-party or governmental authority or NASDAQ reasonably required therefor.



3) Independent Nature of Purchaser's Obligations and Rights.  The obligations of
the Lead Investor and rights of any Buyer under this Agreement or any other
Transaction Document are several and not joint with the obligations of Lead
Investor or such Buyer, and the Lead Investor shall not be responsible in any
way for the performance of the obligations of any Buyer under any Transaction
Document.  Nothing contained herein or in any Agreement or any other Transaction
Document, and no action taken by the Lead Investor or any Buyer pursuant hereto,
shall be deemed to constitute the Lead Investor, Buyer or Company as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Lead Investor and any Buyer are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement, or any Transaction Document, and the Company
acknowledges that the Lead Investor and Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement or any other Transaction Document.  The Company and the Lead Investor
confirm that the Lead Investor has independently participated in the negotiation
of the transactions contemplated hereby with the advice of its own counsel and
advisors and independent of the Company’s counsel and advisors.  The Lead
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any Transaction Documents, and it shall not be necessary for any Buyer to be
joined as an additional party in any proceeding for such purpose.
 
4) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
5) Non-Public Information.  The Company acknowledges and agrees that the
amendments, waivers and consents contemplated hereby do not constitute material
modifications to the Transaction Documents and consequently, the Company shall
have disclosed all material, non-public information (if any) provided to the
Lead Investor by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated hereby and by the Transaction Documents.  The Company
shall within three (3) Trading Days of the date hereof file a Current Report on
Form 8-K disclosing this Agreement and the appointments effectuated by the
Subsequent Release Conditions hereof.
 
6) Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
7) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
8) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
9) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
10) Scope.  Except as explicitly set forth herein, the Transaction Documents
remain unmodified and in full force and effect.
 
11) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
12) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Subscription Agreement.
 
13) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY
 
 [Signatures appear on following page.]

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 
COMPANY:
MAJESCO ENTERTAINMENT COMPANY
 
 
By:_________________________________
Name:
Title:



 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lead Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.
 


 

 
LEAD INVESTOR:
 
GRQ CONSULTANTS 401(K)
 
________________________________

 
By:______________________________ 

 
 
-5-
 
 